Title: To Thomas Jefferson from James Wood, 10 August 1793
From: Wood, James
To: Jefferson, Thomas



Sir
In Council 10th. August 1793.

I do myself the honor of enclosing the Copy of a letter from John Hamilton, esqr. British Consul at Norfolk. The communications contained in Mr. Hamilton’s letter have been transmitted by direction of the Executive, to the Commandants of the Militia of the Borough of Norfolk, and the Counties of Nansemond and Norfolk. I have the honor to be, with sentiments of respect and esteem, &c.

James Wood

